IN THE SUPREME COURT OF NORTH CAROLINA

                                          No. 365A19

                                    Filed 14 August 2020

IN THE MATTER OF: K.L.M., K.A.M., and K.L.M.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from order entered on 13 May

2019 by Judge Robert J. Crumpton in District Court, Wilkes County. This matter was

calendared for argument in the Supreme Court on 29 July 2020 but was determined

on the record and briefs without oral argument pursuant to Rule 30(f) of the North

Carolina Rules of Appellate Procedure.


      Paul W. Freeman Jr. for petitioner-appellee mother.

      Sean P. Vitrano for respondent-appellant father.


      NEWBY, Justice.

      Respondent appeals from the trial court’s order terminating his parental rights

to K.L.M. (Kevin)1, K.A.M. (Amy), and K.L.M. (Laura) in this private termination

action. We affirm.

      Respondent and petitioner are the biological father and mother of Kevin, who

was born in 2012, and twins Amy and Laura, who were born in 2017. Respondent and

petitioner were married in February 2013 and lived together as husband and wife

until their separation in March 2017. During their marriage, respondent abused




      1   Pseudonyms are used to protect the identities of the juveniles and for ease of reading.
                           I N RE K.L.M., K.A.M., AND K.L.M.

                                     Opinion of the Court



drugs; committed acts of violence against petitioner, which included shooting

petitioner in the leg in Kevin’s presence; failed to provide for the needs of the children;

and was either incarcerated, in rehabilitation, or otherwise absent from the home

with his whereabouts unknown for much of the time.

      On 3 December 2018, petitioner filed a petition to terminate respondent’s

parental rights to Kevin, Amy, and Laura on the grounds of neglect, dependency, and

willful abandonment. See N.C.G.S. § 7B-1111(a)(1), (6)–(7) (2019). Around the same

time that petitioner filed the petition for termination, petitioner also filed a complaint

for absolute divorce and custody of the children. On 9 January 2019, the trial court

entered a judgment for absolute divorce that also granted legal and physical custody

of the children to petitioner and ordered respondent not to have contact with

petitioner or the children unless and until he seeks such contact by motion and

obtains a court order granting it.

      The trial court terminated respondent parental rights on the grounds of

neglect, dependency, and willful abandonment on 13 May 2019. See N.C.G.S.

§ 7B-1111(a)(1), (6)–(7). In making its determination, the trial court found the

relationship between petitioner and respondent to be “chaotic and defined in many

ways by the repeated acts of violence perpetrated upon the Petitioner by the

Respondent, and the Respondent’s subsequent apologies and promises of changed

behavior, the Petitioner’s acceptance of these promises, reconciliation, and

subsequent repetition of violence.” The trial court described the incident during which


                                             -2-
                           I N RE K.L.M., K.A.M., AND K.L.M.

                                  Opinion of the Court



respondent shot petitioner, respondent’s abuse of drugs, and respondent’s failure to

provide financial and emotional support for the children. The trial court found that

respondent had “demonstrated a complete indifference to the children” and “ha[d]

abandoned the children.”

      The trial court made the following findings regarding the best interests of the

children:

            15.    [Kevin] is currently six (6) years old; [Amy] is
                   currently two (2) years old; and [Laura] is currently
                   two (2) years old. All of the children are physically
                   healthy and are thriving in Wilkes County, North
                   Carolina.

            16.    The Petitioner and children reside with the
                   maternal grandparents . . . . They have resided with
                   [the maternal grandparents] since moving to
                   Wilkes County. The children are doing well in this
                   home and all of their needs are being met.

            17.    Although      physically     healthy,     [Kevin]   is
                   participating in mental health counseling. He began
                   this therapy to deal with the trauma surrounding
                   the Respondent shooting the Petitioner in [Kevin’s]
                   presence. [Kevin] has greatly improved since moving
                   to Wilkes County and participating in counseling.
                   When he first arrived in Wilkes [County], [Kevin]
                   was angry and withdrawn. Now, he is happy,
                   smiling and more outgoing. He is doing well in school
                   and has adapted readily to the consistency and
                   predictability of his current living arrangements. He
                   has a regular schedule and is thriving in his current
                   environment.

            18.    None of the children have a bond with the
                   Respondent. The twins have had no relationship
                   with the Respondent at any time.


                                          -3-
                          I N RE K.L.M., K.A.M., AND K.L.M.

                                   Opinion of the Court




             19.    Adoption is not an issue in these proceedings.

             20.    The Petitioner is gainfully employed and is able to
                    meet the children’s material needs.

             21.    The Petitioner is meeting all of the children’s
                    emotional needs.

Based on the findings, the trial court concluded that grounds existed to terminate

respondent’s parental rights and that “[i]t [was] in the best interests of the children

to terminate the Respondent’s parental rights.” Respondent appealed.

      Respondent does not challenge the above dispositional findings; therefore,

those findings are binding on appeal. See In re E.H.P., 372 N.C. 388, 395, 831 S.E.2d

49, 54 (2019) (citing Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731

(1991)). In fact, respondent asserts that

             [t]he trial court appropriately considered and made factual
             findings regarding [the best interest] factors [provided by
             N.C.G.S. § 7B-1110](a)(1), (2), and (4): the children’s ages,
             likelihood of adoption, and bond with Respondent. The
             court also appropriately considered under (a)(6) that the
             children lived in a stable, nurturing, and financially secure
             environment with Petitioner and her parents in Wilkes
             County.

Nevertheless, respondent challenges the trial court’s conclusion that it was in the

best interests of the children to terminate his parental rights, essentially arguing the

trial court erred in weighing the factors. We disagree.

       “Our Juvenile Code provides for a two-step process for termination of parental

rights proceedings consisting of an adjudicatory stage and a dispositional stage.” In


                                            -4-
                            I N RE K.L.M., K.A.M., AND K.L.M.

                                    Opinion of the Court



re Z.A.M., 374 N.C. 88, 94, 839 S.E.2d 792, 796–97 (2020) (citing N.C.G.S. §§ 7B-1109,

-1110 (2019)). If the trial court determines at the adjudicatory stage that one or more

of the grounds in N.C.G.S. § 7B-1111(a) exists to terminate parental rights, the trial

court proceeds to the dispositional stage at which point it must “determine whether

terminating the parent’s rights is in the juvenile’s best interest[s]” based on the

following criteria:

              (1)     The age of the juvenile.

              (2)     The likelihood of adoption of the juvenile.

              (3)     Whether the termination of parental rights will aid
                      in the accomplishment of the permanent plan for the
                      juvenile.

              (4)     The bond between the juvenile and the parent.

              (5)     The quality of the relationship between the juvenile
                      and the proposed adoptive parent, guardian,
                      custodian, or other permanent placement.

              (6)     Any relevant consideration.

N.C.G.S. § 7B-1110(a). The trial court is required to consider all of the factors and

make written findings regarding those that are relevant. Id.

      “The [trial] court’s assessment of a juvenile’s best interest[s] at the

dispositional stage is reviewed only for abuse of discretion.” In re A.R.A., 373 N.C.

190, 199, 835 S.E.2d 417, 423 (2019); see also In re Z.A.M., 374 N.C. at 99, 839 S.E.2d

at 800 (reaffirming this Court’s application of an abuse of discretion standard of

review to the trial court’s best interests determination). “[A]buse of discretion results


                                            -5-
                           I N RE K.L.M., K.A.M., AND K.L.M.

                                    Opinion of the Court



where the court’s ruling is manifestly unsupported by reason or is so arbitrary that

it could not have been the result of a reasoned decision.” In re A.R.A., 373 N.C. at 199,

835 S.E.2d at 423 (alteration in original) (quoting In re T.L.H., 368 N.C. 101, 107, 772

S.E.2d 451, 455 (2015)).

      Respondent relies on the decision of the North Carolina Court of Appeals in

Bost v. Van Nortwick, 117 N.C. App. 1, 449 S.E.2d 911 (1994), for the assertion that

“a finding that the children are well settled in their new family unit . . . does not alone

support a finding that it is in the best interest[s] of the children to terminate

respondent’s parental rights,” id. at 8, 449 S.E.2d at 915. The trial court’s best

interests determination here, however, was not based solely on a finding that Kevin,

Amy, and Laura were settled in a new family unit. In addition to finding that the

children were doing well in the home with petitioner and their maternal

grandparents, the trial court considered the young ages of the children, the children’s

lack of a bond with respondent, Kevin’s success in therapy in overcoming the trauma

caused by witnessing respondent shoot petitioner in his presence, the benefits to

Kevin from the consistency of the current living arrangements, and petitioner’s

ability to meet the children’s material and emotional needs. The trial court made its

determination regarding the children’s best interests in this case after weighing the

combination of these facts, along with the trial court’s finding that adoption was not

an issue.




                                            -6-
                          I N RE K.L.M., K.A.M., AND K.L.M.

                                  Opinion of the Court



      Moreover, unlike the father in Bost, the children in this matter have no bond

with respondent, and respondent has never acted consistent with his declarations

that he wanted to be involved in the children’s lives and was willing to make the

necessary changes to do so. The trial court made additional, unchallenged findings

that respondent (1) had failed in past attempts to stop using drugs despite stints in

in-patient rehabilitation; (2) had not contacted the children since December 2017; (3)

had failed to provide for the family’s needs, even when he was not incarcerated; (4)

had shown no interest in the children since the parties’ separation; and (5) “is not

currently able to provide care for the children and will be incapable of providing care

for the children for the foreseeable future.” Lastly, unlike Bost, the guardian ad litem

that was appointed to represent the interests of the juveniles in this case advocated

for the termination of respondent’s parental rights. See id. at 9–13, 449 S.E.2d at

916–18.

      In our recent decision in In re C.J.C., 374 N.C. 42, 839 S.E.2d 742 (2020), a

private termination case, this Court explained that the likelihood of adoption “is only

one factor which the trial court must consider.” Id. at 49, 839 S.E.2d at 748.

             In our view, the trial court’s findings demonstrate that it
             considered the factors set forth in N.C.G.S. § 7B-1110(a)
             and determined that [the child’s] young age, the child’s lack
             of any bond with respondent, and the child’s need for
             consistency—combined with          respondent’s lack of
             involvement with the child—supported a finding that
             termination of respondent’s parental rights was in [the
             child’s] best interests.



                                          -7-
                          I N RE K.L.M., K.A.M., AND K.L.M.

                                  Opinion of the Court



Id. at 49, 839 S.E.2d at 747. Thus, we held that the trial court’s conclusion that

termination was in the child’s best interests was neither arbitrary nor manifestly

unsupported by reason and affirmed the termination order. Id. at 50, 839 S.E.2d at

748.

       As in In re C.J.C., the trial court’s findings in this case concerning the young

ages of the children, the children’s well-being in their current living arrangements

with petitioner and their maternal grandparents, the lack of any bond between the

children and respondent, Kevin’s success in overcoming the trauma caused by

respondent, and respondent’s lack of interest and involvement in the children’s lives

demonstrate that the trial court considered the factors in N.C.G.S. § 7B-1110(a), and

the trial court’s findings support its conclusion that it was in the best interests of

Kevin, Amy, and Laura to terminate respondent’s parental rights. The trial court’s

determination that termination of respondent’s parental rights was in the juveniles’

best interests was neither arbitrary nor manifestly unsupported by reason.

Accordingly, the order terminating respondent’s parental rights is affirmed.

       AFFIRMED.




                                          -8-